Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to December 03, 2013.   The amendment received 2/28/22 has been entered and claims 1-5, 7-18, and 21-27 are currently pending in this application.  The amended title is acceptable.  In view of the amendments to the claims and arguments presented, the rejection of record under 35 USC 112(b) is hereby withdrawn.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10, 11, 18, 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Fitton.
Fitton (10,786,528) entitled "Anti-Viral Formulations" teaches in column 2 under Summary, sulfated polysaccharides, referred to as fucoidans, having an average MW of 4,000 Daltons or greater inhibit a number of orthomyxoviridae viruses.  In column 3 first full paragraph, the composition may be in the form of a spray, aerosol, powder, or nasal spray.  In column 5 second full paragraph sources of the polysaccharide are described including Undaria pinnatifida.  In column 11 last two paragraphs the composition may be administered by inhalation and prepared in saline solution.
The claims differ from Fitton in that they specify details about the saline solution.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to employ any pharmaceutically acceptable saline solution in the method taught by Fitton because Fitton states the composition may be prepared with a saline solution.   Regarding claim 18 directed to the ionic aqueous or saline solution is in a range of 10 – 99.9% by weight of the composition, the formulations of Fitton would encompass those claimed.  

Claims 9, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fitton as applied to claims 1-5, 7-8, 10, 11, 18, 21-27 above, and further in view of Yang.
See the teachings of Fitton above.
The claims differ from Fitton in that they include spirulina in the composition.
Yang (CN 1123146) machine English translation provided, teaches in paragraph 7, spirulina to treat cold viruses.  In paragraph 11 the composition is in the form of nasal spray.
It would have been obvious to one of ordinary skill at the time of the effective filing date of the application to treat mucosa with the sulfated polysaccharides of Fitton and to further include spirulina because CN teaches the benefits of treating nasal mucosa with spirulina.  Employing known substances for their known function with the expected results would have been obvious.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fitton as applied to claims 1-5, 7-8, 10, 11, 18, 21-27 above, and further in view of Grassauer.
See the teachings of Fitton above.
The claims differ from Fitton in that they include carrageenan in the treatment method.
Grassauer (10,342,820) entitled "Antiviral Composition Comprising a Sulfated Polysaccharide" teaches in the abstract, carrageenan in antiviral pharmaceutical compositions associated with respiratory viruses.  In column 2 lines 9-11 sulfated polysaccharides including carrageenans and fucoidan have been known for their antiviral efficacy for decades.  In column 6 lines 30-35 lists disorders treated including rhinitis, sinusitis, and asthma.  In line 40 the molecular weights are discussed.  In line 52 the composition may be in the form of powders for inhalation, sprays, or gargle solutions.  In column 8 last two full paragraphs, mucosal use and forms are described.  In column 9 first full paragraph COPD, allergies and other disorders are treated.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to treat mucosa with the sulfated polysaccharides of Fitton and to further include carrageenans because Grassauer teaches the benefits of treating mucosa with carrageenans.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fitton as applied to claims 1-5, 7-8, 10, 11, 18, 21-27 above, and further in view of each of Kehri and Jacob.
See the teachings of Fitton above.
The claim differs from Fitton in that the method includes dexpanthenol or pantothenic acid in the composition.
Kehri (Laryngorhinootologie) entitled “Dexpanthenol Nasal Spray as an Effective Therapeutic Principle for Treatment of Rhinitis Sicca Anterior” teaches in the English abstract provided, dexpanthenol in saline solution was effective in nasal spray.
Jacob (DE 202009014631) teaches in the English machine translation, saline solutions for nasal rinsing with dexpanthenol.  In paragraph 12 various concentrations of components are taught.  See the claims.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to employ the dexpanthenol of Kehri and Jacob in the method of Fitton because Kehri and Jacob teach the useful hydrating function of dexpanthenol when administered nasally.  Regarding the concentrations of claim 17, the references teach ranges of concentrations that would also be effective for the same function as claimed. 

Applicant's arguments filed 2/28/22 have been fully considered but they are not persuasive.
Applicants response argues that Fitton does not describe a composition with the presently claimed concentration of sulfated polysaccharide as less than about 1% where concentrations above 1% have issues for nasal administration, and does not describe the use of the composition in any method.  Further, Fitton describes using saline solution and not filtered or sterilized seawater and does not refer to the polysaccharide being substantially free of proteins or cellular material.  The claims have been newly amended where the composition has an osmolarity greater than 350 mOsm/mL which is hypertonic.  Fitton is directed to treating viral infections whereas the present claims are directed to non-viral conditions.  The secondary references do not remedy these deficiencies.  Yang and Grassauer do not include a sulfated polysaccharide in the anti-cold compositions disclosed.  Kehri and Jacob also do not include a sulfated polysaccharide in their compositions.

It is the examiner's position that Fitton teaches in column 2 lines 37-40, "The sulfated polysaccharide may be a purified compound or part of a formulation, extract or a physically chemical and/or enzymatically derivatized polysaccharide preparation or fraction."  In column 3 first full paragraph "the composition is in the form of a hand lotion, soap, hand cream, gel, detergent, spray, aerosol or powder.  In still another embodiment, the composition is in the form of a skin, surface, or nasal spray.  In still another embodiment the composition is in a functional food or food supplement or as other forms of consumer goods."  And most significantly, in column 4 in several locations, "a sulfated polysaccharide in a concentration of from about 1% w/w with other excipients or components to 100% pure for use in inhibiting a virus…  Hence, terms such as extract, compound, medicament, preventive, agent, pharmaceutical, sulfated polysaccharide and the like all refer to a formulation comprising from 1% w/v to 100% w/v polysaccharide."  The claims of Fitton are directed to inhibiting a virus and a number of types of viruses are listed in column 2 lines 33-47 which is encompassed by treating a respiratory tract and/or respiratory mucosal related condition as claimed in present claim 1.  No patentable distinction is seen regarding the saline diluent of Fitton and the filtered or sterilized seawater as presently claimed.  Present claim 1 includes "an ionic aqueous solution".   Note that the osmolarity of seawater is about 1000 mOsm/mL.  Yang was cited to teach spirulina in anti-viral nasal spray compositions.   Grassauer was cited to show carrageenan in antiviral nasal spray compositions.  And Kehri and Jacob were cited to disclose dexpanthenol or pantothenic acid in nasal sprays.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RALPH J GITOMER/         Primary Examiner, Art Unit 1655